Appeal from a judgment of the Supreme Court (Sherman, J.), rendered April 4, 2005 in Tompkins County, convicting defendant upon his plea of guilty of the crime of criminal contempt in the second degree.
Defendant was charged in an indictment with criminal contempt in the first degree and criminal contempt in the second degree after he violated an order of protection by having contact with his former girlfriend. He pleaded guilty to criminal contempt in the second degree in full satisfaction of the indictment. As part of the plea agreement, Supreme Court agreed to sentence him to probation provided he cooperate with electronic monitoring and day reporting, and did not violate the interim order of protection prior to sentencing. The court advised him that, if he did not comply with these conditions, he could face up to one year in jail. When defendant failed to do so, he was sentenced to one year in jail.
*877Defendant’s sole contention on appeal is that the sentence is harsh and excessive. However, inasmuch as defendant completed his sentence during the pendency of this appeal and has been released from jail, his appeal is now moot (see People v Allen, 7 AD3d 880 [2004]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.